UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6689


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERRY JACKSON BENNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., Chief District Judge.     (3:04-cr-00315-RJC-1; 3:08-cv-
00410-RJC)


Submitted:   November 7, 2011             Decided:   November 18, 2011


Before WILKINSON and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terry Jackson Bennett, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry    Jackson      Bennett         seeks    to    appeal      the   district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2011) motion and his Fed. R. Civ. P. 59(e) motion for

reconsideration.            The orders are not appealable unless a circuit

justice   or     judge      issues    a   certificate          of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that     reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El     v.    Cockrell,          537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Bennett has not made the requisite showing.

See United States v. McNamara, 74 F.3d 514, 516-17 (4th Cir.

1996).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions        are    adequately         presented      in   the

                                                2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3